O.P. Lauderdale, petitioner, has brought before us by the usualcertiorari the *Page 521 
award of the Industrial Commission of Arizona, called the commission, denying him compensation for alleged injuries received as the result of an accident arising out of and in the course of his employment.
Petitioner, in his brief, states frankly that the only issue before us is whether the commission acted without and in excess of its jurisdiction in finding that the evidence was insufficient to establish that his admitted disability was proximately the result of an injury by accident arising out of and in the course of his employment.
Petitioner has been examined at various times since his accident by eighteen different physicians. Of these, five testified that in their opinion his condition was probably the result of the accident which it is admitted he suffered, eleven stated that in their opinion it was not, while two were noncommittal.
The question was one which must be determined on expert medical testimony. Following our long and unbroken line of decisions, we cannot set aside an award of the commission based on conflicting evidence of this nature.
The award is affirmed.
McALISTER and ROSS, JJ., concur. *Page 522